Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
i — 1
Coincido con el resultado al que llega la mayoría en el caso de autos. Estimo que las dos demandadas aquí son responsables solidariamente por el pago de la mesada a la cual los demandantes tienen derecho, conforme a lo dis-puesto por la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m).
Con lo que no estoy completamente de acuerdo es con usar la doctrina del patrono sucesor para fundamentar nuestra decisión, como lo hace la mayoría en este caso. Como se sabe, dicha doctrina es oriunda del derecho federal. En Puerto Rico hemos adoptado esta importante doctrina jurisprudencialmente, pero sólo en determinados casos. Bruno López v. Motorplan, Inc. y otros, 134 D.P.R. 111 (1993). Lo hemos hecho cuando han estado presentes *356dos condiciones: (1) que sea necesario recurrir a dicha doc-trina, y (2) que en la jurisdicción federal, en la cual se originó ésta, la doctrina ya antes haya sido aplicada a ca-sos como el que se trae a nuestra consideración.
Ninguna de las dos condiciones antes mencionadas es-tán presentes en el caso de autos. Por un lado, no es nece-sario recurrir a la doctrina del patrono sucesor porque el asunto ante nos, como se verá más adelante, puede resol-verse mediante una interpretación de nuestra propia legis-lación laboral. Por otro lado, en la jurisdicción federal no se ha usado la doctrina en cuestión en un contexto como el del caso de autos. La mayoría aquí extiende la doctrina del patrono sucesor más allá de lo que se ha hecho en la juris-dicción federal, de donde proviene dicha doctrina. El reme-dio específico de pago de mesada a trabajadores despedidos sin justa causa es ajeno al contenido conocido de dicha doc-trina en el ámbito federal, (1)
No es lo más propio, pues, que hagamos uso en este caso de la doctrina del patrono sucesor. Existen fundamentos más sólidos para justificar el resultado al que llega la ma-yoría, y que yo comparto. Véanse: Totti v. Fernández, 40 D.P.R. 636, 642 (1930); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 227. Por descansar en dicha doctrina aquí, la mayoría del Tribunal realiza una interpretación del Art. 6 de la Ley Núm. 80, supra, que a la luz de sus hechos particulares resulta res-trictiva del alcance de dicha disposición. Ello es contrario a nuestra doctrina reiterada de que los estatutos de carácter reparador, como es el de marras, deben interpretarse libe-ralmente, en este caso a favor de los derechos del traba-*357jador. Véanse: Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522 (1985); Negrón v. C.I.T. Fin. Serv., 111 D.P.R. 657 (1981); Srio. del Trabajo v. I.T.T., 108 D.P.R. 536 (1979); Martínez Reyes v. Tribunal Superior, 104 D.P.R. 407 (1975); Piñán v. Mayagüez Sugar Co., Inc., 84 D.P.R. 89 (1961).
Veamos.
HH HH
La situación de hechos del caso ante nos, según se des-prende de los autos —y en gran medida de la propia opi-nión de la mayoría— es, en esencia, la siguiente: Los recu-rridos, dos trabajadores de bastante antigüedad, fueron despedidos por su patrono International Air Services of Puerto Rico, Inc. (en adelante International) supuesta-mente por razones de contracción económica. Dicho des-pido ocurrió a pesar de que otros empleados del patrono en cuestión realizaban iguales labores y tenían menos anti-güedad que los trabajadores despedidos. Los recurridos acudieron entonces a la unión que pertenecían, en varias ocasiones, a formular la queja correspondiente a su des-pido injustificado y a requerirle a ésta que formulase a su nombre la correspondiente reclamación al patrono. Los trámites ante la unión fueron infructuosos, aparentemente porque el delegado general de la unión no tenía interés en darle curso a la querella de los despedidos. Ello, porque dicho delegado era precisamente uno de los trabajadores de menor antigüedad de la empresa, quien retuvo su tra-bajo al momento de la alegada contracción económica.
Mientras los dos trabajadores despedidos gestionaban sus derechos a través de la unión, y esperaban por que ésta actuase, otra empresa —la Airport Aviation Services, Inc. (en adelante Airport)— comenzó a operar el negocio de International. Luego de un período de conversaciones so-bre el particular, Airport adquirió a International. La tran-*358sacción formal de compra se efectuó sólo cinco meses des-pués de haber sido despedidos los dos trabajadores en cuestión.
Es innegable que durante el breve período de cinco me-ses que transcurrió entre el despido de los dos trabajadores y la formalización de la venta de International, ésta y Airport no sólo estuvieron negociando tal venta sino que, ade-más, durante ese período también Airport se hizo cargo de las operaciones de International, mucho antes de concre-tarse dicho traspaso. En efecto, para el tiempo en que los trabajadores despedidos esperaban que la unión atendiese su queja, International y Airport eran una misma corporación.
hH hH hH
A la luz de los hechos antes reseñados, cabe interpre-tarse, como lo hizo el foro de instancia, que aplica aquí lo dispuesto en el Art. 6 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185f. Es decir, (1) en vista de que Airport estuvo ope-rando el negocio de International antes de que se formali-zara su adquisición, y (2) en vista de que los trabajadores demandantes habían cuestionado la acción de International y tenían pendiente una querella por el despido ilegal, que había sido presentada ante la unión mientras Airport negociaba la adquisición del negocio con International y operaba éste, puede interpretarse que la compañía adqui-rente optó por no continuar con los servicios de los emplea-dos en cuestión; por lo que, conforme al Art. 6 de la Ley Núm. 80, supra, estaba obligada a retener del precio de venta la cantidad correspondiente al pago de su mesada. Si bien es cierto que no se trajo una prueba concreta en el foro de instancia de que Airport tuviese conocimiento de las reclamaciones de los empleados despedidos, debe presu-*359mirse que dicha compañía estaba al tanto de éstas.(2) En el curso ordinario de los negocios, una empresa no toma el total control de otra y luego la adquiere formalmente sin investigar las reclamaciones que estén pendientes contra ésta, sobre todo cuando éstas ocurrieron casi coetánea-mente con el proceso de negociación de la adquisición. (3) Las prácticas comerciales fundamentadas en el concepto due diligence, persiguen precisamente que no se realicen adquisiciones corporativas, sin antes llevar a cabo determi-nadas investigaciones por el adquirente. Ello incluye, de ordinario, indagar sobre las posibles reclamaciones labora-les pendientes. Véase Due Diligence ... in the Corporate Acquisitions Practice, International Bar Series (1989) págs. 4, 6, 12 y 48. Lo anterior permite suponer jurídica-mente que la empresa adquirente conocía las reclamacio-nes en cuestión. Regla 16 de Evidencia, 32 L.RR.A. Ap. IV.
La anterior interpretación del Art. 6 de la Ley Núm. 80 puede hacerse sobre todo si se toma en cuenta que la legis-lación en cuestión se aprobó precisamente para garantizar alguna protección a los trabajadores que sufren la ominosa circunstancia del despido, y que el modesto auxilio que se le asegura al trabajador para el sostén de su familia en lo que consigue un nuevo empleo no puede conculcarse ex-cepto cuando haya claras y definitivas razones para ello. Como antes habíamos resuelto, “hay que llegar a límites de exigencia para privar [al trabajador despedido] de la pro-tección que ha ganado acceso a nuestra legislación social”. Srio. del Trabajo v. I.T.T., supra, pág. 547.
En otras palabras, la interpretación que formula la ma-yoría del alcance del Art. 6 de la Ley Núm. 80, supra, no es la única que razonablemente puede hacerse de dicha *360disposición. Es igualmente posible, y más convincente en términos de su finalidad, interpretar que el referido Art. 6 es aplicable aun a situaciones como la de marras, en la cual un empleado es despedido sin haber llegado a trabajar para el patrono que adquirió un negocio en marcha. Así lo ha interpretado un conocido especialista en esta materia. R. Delgado Zayas, La justa causa de despido y la protección del empleo en Puerto Rico, XII (Núm. 45) Revista del Tra-bajo 1, 15 (1984).
La interpretación que me parece más correcta asegura, sobre una firme base estatutaria, que los dos trabajadores en cuestión no quedan totalmente desamparados. Además, sobre una firme base estatutaria, asegura que no habrá lugar para maquinaciones que persiguen socavar los dere-chos de los trabajadores en situaciones como las de este caso. Bajo tal interpretación, en virtud de la propia Ley Núm. 80, supra, una empresa que contempla adquirir a otra no podrá proponerle subrepticiamente, como condición para efectuar el traspaso, que ésta despida a los trabajado-res que tienen los salarios más altos y que lo haga antes de que se formalice la venta. De este modo se asegura efecti-vamente que se pagará la mesada a que tiene derecho un trabajador despedido sin justa causa, como exige precisa-mente una fundamental ley laboral del país.

 En casos en los cuales una empresa adquirió otra similar se ha resuelto que el nuevo patrono tiene que cumplir con las obligaciones laborales pendientes del patrono anterior con respecto a empleados despedidos ilícitamente. Véase Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973). Pero no son casos de despido “sin justa causa”, según ello se define en nuestra legislación laboral, ni el remedio es la mesada, sino la reinstalación del trabajador despedido.


 Para el uso de inferencias similares, véase Golden State Bottling Co. v. NLRB, supra, págs. 172-174.


 Para una discusión de los asuntos que debe considerar una empresa al mo-mento de adquirir a otra, véase Acquisitions or Takeovers, In General, 19 Am Juris 2d Sec. 2559 (1986).